Hart, J. Section 3423 of Crawford & Moses’ Digest provides that, in misdemeanor cases, the appeal shall be prayed during the term at which the judgment was rendered, and shall be granted upon the condition that the record is lodged in the clerk’s office of the Supreme Court within, sixty days after the judgment. The sole question is, if the last day of the sixty days given by the statute falls on Sunday, whether a party may file a transcript in this court on the following Monday. The Attorney General quotes from 26 R. C. L., p. 750, that the great weight'of authority is that, in computing the time within which an act required by any statute must be done, if the last day falls on Sunday, it cannot be excluded and the act done on the Monday following, unless there is some statute providing that- the Sunday should be excluded from the computation, or the intention of the Legislature to exclude it is manifest. Many decisions bearing on the question, under varying statutes, are cited in the notes to 7 Ann. Cas. 325, and 20 Ann. Cas. 1318. On the other hand, it is the contention of counsel for appellant that, both at common law and by statute, when the last day of a period in which an act is to be done falls on Sunday, that day is excluded, and the act may be done on the next succeeding day. See 38 Cyc. 331; 28 Am. & Eng. Earn. Law, 2d ed. 224, and Endlich on Interpretation of Statutes, § 393. Many States have passed statutes to this effect, and it is claimed by counsel for' the appellant that these statutes are merely declaratory of the common law. Be that as it may, no rule has been adopted on the subject in this State, and the question is whether a rigorous or a liberal rule should be applied. The right of appeal is given in all cases by our Constitution, and the majority of the court' is of the opinion that statutes regulating it should be construed so as to facilitate rather than impede its exercise. The statute provides that the transcript may be lodged in the clerk’s office of the Supreme Court within sixty days after the judgment. Both at common law and by statute in this State, Sunday is not a juridical day, and the performance of labor and the transaction of business is prohibited by statute. The Legislature will be presumed to have considered that Sunday is dies non in reg’ard to judicial proceedings, and, in fixing a short time for appealing, to have considered that, in the computation of the time when the last day for filing the transcript falls on Sunday, it may be done on the next .day. Some courts have expressly held that whenever, by rule of the court or an act of the Legislature, a given number of days is allowed to do an act, or it is said that an act may be done within a given number of days, the day in which the rule is taken or the decision is made is excluded, and if one or more Sundays occur within the time, they are counted, unless the last day falls on Sunday, in which case the act may be done on the next day. Goswiler’s Estate, 3 P. & W. (Penn.) 200; Lutz’ Appeal, 124 Pa. St. 273; Cressy v. Parks, 75 Me. 387; Estate of Rose, 63 Cal. 346; People v. Scanlon (Ill.) 107 N. E. 149; Barnes v. Eddy, 12 R. I. 25; West v. West (R. I.), 46 Atl. 44; and Monroe Cattle Co. v. Becker, 147 U. S. 47. This rule is reasonable, and is especially so when we consider the numerous decisions of this court in which the court has sustained short statutes of limitations within which property owners may appeal to the courts, not only •against discriminations and inequalities in the assessment of benefits against their property, but even against assessments made upon illegal principles of law. Statutes of twenty days within which to file such attack on the assessments have been sustained in numerous cases, and statutes requiring the attack to be made within ten days have also been sustained. House v. Rd. Imp. List. No. 2, 158 Ark. 330, and Road Imp. Dists. 1, 2, 3 v. Crary, 151 Ark. 484. It was known to the Legislature, in passing statutes providing that the property owner should contest the assessment of benefits against bis property within these short periods, that one or more Sundays might intervene during the period, and this fact was also known to the court in deciding whether the number of days allowed was reásonable. ' We think that it was the intention of the Legislature to allow 60 days in all cases within which to perfect the appeal. That it was their intention to exclude Sunday when the last day of the period fell on that day, and to allow the transcript to be filed on the following day. Therefoie the clerk is directed to allow the transcript to be filed.